DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 6/17/2022 has been entered. Claims 1, 3-12 and 14-18 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the non-final Office Action mailed 3/23/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the piston" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Specifically, claims 14 and 9 which claim 16 depend upon recite “pistons” and it therefore unclear if “the piston” in claim 16 is referring to all of the pistons recited in claims 9 and 14 or to a single one of the pistons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2015/0198594, hereinafter Williams in view of United States Application Publication No. 2014/0017709, hereinafter Lowe, United States Application Publication No. 2017/0191956, hereinafter Kuwabara and United States Application Publication No. 2010/0313688, hereinafter Hiltbrand.
Regarding claim 1, Williams teaches a mobile hand-held device (item 100), comprising: a cartridge (item 300), wherein the cartridge is a coupled two piece click-fit cartridge (items 408a and 408b) including a cartridge head (item 400), and cartridge syringes (paragraph [0058]), wherein the cartridge head has microfluidic channels (item 406) for fluid and sample transportation to the biosensor chip (intended use MPEP § 2114 (II)), an RFID tag (item 508), is placed on the cartridge (paragraph [0057]), wherein all information related to the cartridge and a protocol required to run a suitable analysis procedure for a desired measurement is stored on the RFID tag (intended use MPEP § 2114 (II)); a swinging hinge cartridge slot (item 104) for housing the coupled two piece click-fit cartridge (figure 1C), an RFID reader unit (item 210) configured to read the information of the cartridge and the protocol wirelessly from the cartridge (intended use MPEP § 2114 (II)), the main processing unit (item 1102) for processing data from the RFID (intended use MPEP § 2114 (II)), a touch display (item 110), the touch display (item 110) for enabling a user to control the mobile hand-held device and to view results (intended use MPEP § 2114 (II) and is taught in paragraph [0045]), a battery (item 116) to power the mobile hand-held device (paragraph [0048]).
Williams fails to teach a biosensor chip having a biosensor is integrated to the cartridge head for measuring an electrical signal generated by a reaction and a potentiostat circuit to process and convert signals from the biosensor to a suitable format to be handled by a main processing unit.
Lowe teaches a microfluidic cartridge with sense electrodes (biosensor chip) and a potentiostat (Lowe, paragraph [0052]) so that the electrodes can determine if the sample is loaded into the cartridge, and perform conductivity and/or impedance measurements on the sample (Lowe, paragraph [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a biosensor chip integrated into the cartridge head and a potentiostat circuit to the device because it would allow for the sensor to determine if the sample is loaded into the cartridge, and perform conductivity and/or impedance measurements on the sample (Lowe, paragraph [0021]). Furthermore, as Williams is modified with Lowe, the microfluidic channels would move the fluid to the biosensor chip in order for the biosensor chip to detect the fluid.
Williams and Lowe fail to teach the cartridge syringes are made up of four syringes and a waste reservoir.
Kuwabara teaches a device which has 4 syringes along with motors which control the syringes (Kuwabara, paragraph [0148]) for separately storing the specimen sample and the reagents required (Kuwabara, paragraph [0081]) and a waste liquid tank so that after the specimen is utilized, the specimen sample can move to the waste liquid tank (Kuwbara, paragraph [0090]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized 4 syringes in the cartridge of Williams because it would allow for the separate storing of the specimen sample and the reagents required (Kuwabara, paragraph [0081]). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a waste reservoir to the device because it would allow for the specimen sample can move to the waste liquid tank after use (Kuwabara, paragraph [0090]).
Williams, Lowe and Kuwabara fail to teach the 4 syringes include a single fully detachable and pre-mounted syringe for sample insertion.
Hiltbrand teaches a tool for handling a sample in which a syringe of a particular type can be replaced by a new syringe of the same type of by a syringe of a different type (Hiltbrand, paragraph [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made at least one of the syringes fully detachable because it would allow for the syringe of a particular type can be replaced by a new syringe of the same type of by a syringe of a different type (Hiltbrand, paragraph [0028]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one single syringe fully detachable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04(V)(C).
The examiner notes that the main processing unit and the capacitive touch display are not positively claimed and therefore any limitation on the main processing unit and the capacitive touch display have minimal patentable weight (MPEP § 2115). The examiner suggests to recite “a main processing unit” and “a capacitive touch display” before the recitation in the potentiostat circuit recitation clause and in the main processing unit clause.
Regarding claim 3, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Williams, Lowe, Kuwabara and Hiltbrand and the apparatus of modified Williams is capable of having the single detachable and pre-mounted syringe to be filled by a use with a sample fluid. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Williams (see MPEP §2114). Further, Kuwabara teaches that one of the syringes are for storing the sample (Kuwabara, paragraph [0081]).
Regarding claim 4, Williams teaches wherein the microfluidic channels (item 406) connect the cartridge syringes to a flow cell (item 404) and the flow cell to the waste deposit (intended use MPEP § 2114 (II) and is taught in paragraph [0071]).
Regarding claim 5, modified Williams teaches wherein the biosensor is integrated to the cartridge head (see supra) under the flow cell (the biosensor would be under the section of the device where the reaction takes place and therefore under item 404), and has a surface with electrodes facing directly into the flow cell (see supra).
Regarding claim 6, Williams teaches wherein the RFID tag is attached under the cartridge (figure 5B) for cartridge and protocol recognition (intended use MPEP § 2114 (II)).
Regarding claim 7, Williams teaches wherein the cartridge is configured to be placed into the mobile hand-held device by sliding the cartridge down the swinging cartridge slot (item 300 is inserted downwardly into the opening as shown in figure 1C).
Regarding claim 8, Williams teaches wherein the cartridge is locked to the mobile hand-held device by applying a slight downward force and the slot being locked by a mechanical mechanism (when item 104 is closed, it would lock in item 300 into the device).
Regarding claim 9, modified Williams teaches wherein the fluidics in the cartridge syringes are pumped by means of pistons actuated by electrical stepper motors (see supra).
Regarding claim 10, Williams teaches wherein the RFID reader unit (item 210) is disposed under the cartridge slot (figures 1C and 2A).
Regarding claim 11, Williams teaches wherein the RFID reader (item 210) is connected to the main processing unit (paragraph [0057]) for data reading and processing (intended use MPEP § 2114 (II)).
Regarding claim 12, modified Williams teaches wherein the potentiostat is connected to the biosensor (see supra).
Regarding claim 14, modified Williams teaches wherein the pistons and the electrical motors are integrated together under the cartridge slot (see supra).
Regarding claim 15, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Williams, Lowe, Kuwabara and Hiltbrand and the apparatus of modified Williams is capable of using the touch screen to control and view results. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Williams (see MPEP §2114). Further, Williams teaches this limitation in paragraph [0045].

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Lowe, Kuwabara and Hiltbrand as applied to claim 14 above, and further in view of United States Patent No. 5,200,052, hereinafter Ishibashi.
Regarding claim 16, Williams, Lowe, Kuwabara and Hiltbrand teach all limitations of claim 14; however, they fail to teach the piston is guided by two metal rods.
Ishibashi teaches a device with a syringe with a metal piston rod for moving the plunger within the syringe (Ishibashi, abstract).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., a piston guided by a metal rod), and that in combination, each element merely would have performed the same function as it did separately (i.e., moving the piston), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the each of the pistons of reference modified Williams with a metal rod of reference Ishibashi, since the result would have been predictable. As there are 4 syringes and pistons, there would also be 4 metal rods, thereby reading on the instant limitations.

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Williams which teaches a cartridge with a cartridge head with microfluidic channels, a cartridge syringe, an RFID tag and reader, a main processing unit and a touch display, Lowe which teaches a microfluidic cartridge with a biosensor chip and a potentiostat, Kuwabara which teaches using four syringes and a waste reservoir and Hiltbrand which teaches a fully detachable syringe. However, the prior art does not disclose, teach or suggest the claimed combination of a two-sided adhesive layer with an opening through the adhesive layer which bonds the biosensor chip to the cartridge head.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 6/17/2022, with respect to the rejection(s) of claim(s) 1, 3-12, 14 and 15 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Williams, Lowe, Kuwabara and Hiltbrand.
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument the cited references do not disclose “the cartridge head has microfluidic channels arranged to provide fluid and sample transportation to the biosensor chip” is not found persuasive. Williams teaches the microfluidic channels in the cartridge head which move the fluid around form the entrance to where the fluid needs to go and Lowe teaches a biosensor chip integrated into a cartridge head. Based upon the combination one of ordinary skill in the art would have recognized that with the addition of the biosensor chip from Lowe into the cartridge head of Williams that one would have to connect the microfluidic channels to the biosensor chip in order for the biosensor chip to function properly, as such the claim is rendered as obvious.
Regarding applicant’s argument that the combination of references must not destroy the functionality of the original art and the proposed combination would render the combination unsuitable for the intended purpose of Williams is not found persuasive. Williams does teach that the cartridge assembly is used for the introduction of sample into the testing device of Williams. However, the addition of the biosensor chip to the cartridge in Williams would not prevent the ability for Williams to still function in the same way described in Williams. The biosensor chip can be added in addition to the testing portion of Williams and the fluid can flow through the biosensor chip, as added by Lowe, to the testing chamber of Williams, thereby allowing Williams to function as designed. Additionally, the biosensor chip as added by Lowe can be used to replace the testing portion of Lowe and the function of Williams would still be retained. The function of Williams is to test the sample which is added using the cartridge, the fact that the test now could occur in the cartridge instead of the chamber in which the cartridge is inserted into would not change the fact that Williams is still performing the test and still operating as its intended function.
Regarding applicant’s argument that the combination would require substantial reconstruction of Williams is not found persuasive. As described above, the biosensor of Lowe can be added to the cartridge of Williams and in adding the biosensor to the cartridge of Williams would not require any substantial reconstruction of the device. There would be some reconstruction in order to add the biosensor as disclosed in Lowe to the cartridge of Williams, however, this reconstruction would be minor as compared to the overall device. Additionally, if the biosensor is used in the cartridge instead of in the testing chamber of Williams, there would also only be minor reconstruction of the device. There would be some reconstruction in order to add the biosensor to the cartridge and the removal of the testing devices in Williams would also only involve minor reconstruction (as the testing devices can just be removed with little other changes).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
Regarding applicant’s argument that applicant identified a problem others did not and therefore the claim is non-obvious is not found persuasive. Applicant argues that the use of a biosensor chip attached to each cartridge instead of permanently installed as shown in Williams would increase the cost of each cartridge as well as the manufacturing complexity of the sample cartridge. However, the reference of Lowe already teaches the incorporation of a biosensor chip in the cartridge head of a cartridge. As this solution has already been found one of ordinary skill in the art would have still looked to Lowe and combined it with Williams to arrive at having a biosensor chip inside the cartridge, as described. Furthermore, as described in MPEP § 2143 (I) (A) Example 3, the addition of the component would not have been expected to confer any particular desirable property on the final product obtained. In this case the inclusion of the biosensor chip in the cartridge itself instead of the one permanently installed in Williams, would have had and expected desirable property in that with the biosensor chip in the cartridge, for every new test a new biosensor chip would be utilized which would prevent the cross-contamination of sample between tests. When using a permanently installed biosensor chip, there is always a possibilty of cross-contamination between tests and the biosensor chip would have to be cleaned after every use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796